Response to Arguments
Applicant’s arguments filed 01/25/2022 have been fully considered but they are not persuasive.

Applicant argues that claim 1 defines that the first bending portion is meltable by a high-temperature and high-pressure gas. Thus, those skilled in the art would have understood that the melting point of the material used for the first bending portion is lower than the temperature of the high-temperature and high- pressure gas when being inspired by the combination of features recited in claim 1.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. The claim or the specification do not specify the condition of “the high-temperature and high-pressure gas.” In other words, any material could be melted in the claimed condition. 

Applicant argues that Yano fails to disclose the following features cited in claim 1, wherein the first bending portion is configured to bend from an upper side of the first main body portion to the plurality of batteries along the width direction and cover explosion- proof valves of at least one of the plurality of batteries in the width direction, and wherein a flow channel for flow of a heat exchange medium is configured to be disposed in the first bending portion, and the first bending portion is configured to leak the heat exchange medium in the flow channel after the first bending portion is melted by a high-temperature and high-pressure gas when the high-
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Please see Figure 5, the first bending portion 9c and 9a is configured to bend from an upper side of the first main body portion to the plurality of batteries 1 along the width direction and exhaust opening 12 (cover explosion- proof valves) of at least one of the plurality of batteries 1 in the width direction, and wherein a flow channel 26 for flow of a heat exchange medium is configured to be disposed in the first bending portion 9c and 9a. 

    PNG
    media_image1.png
    632
    850
    media_image1.png
    Greyscale
Therefore the rejections will be maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        2/6/2022